Title: Thomas Sully to Thomas Jefferson, 6 January 1812
From: Sully, Thomas
To: Jefferson, Thomas


          
            
                  sir 
                   
                     Philadelphia 
                     Jany 6th 1812—
            
		  
		  
		   In my Letter to you dated the 22d of December, I had the honour to communicate in the name of the Society of Artists of the United States, the information that you were elected an honorary member of that body; I have now the pleasure of informing you that at their last annual meeting held on Jany 2d for the choice of Officers, you were elected their President for the present year.
               
            
            You will no doubt Sir perceive that the establishment of a new institution, embracing a wide field, and combining a variety of very important objects, will also be attended with many difficulties; to obviate which, the founders of this infant Society have endeavoured to call to their aid all the talents, and resources within their reach.
            The local situation of this country, as well as the form of its gouvernment, renders it necessary that we should establish our Society on principles somewhat different from similar institutions, formed under other circumstances, and existing under different patronage, and various forms of gouvernment. The Artists in this
			 Country can never expect to be supported by individual patronage; It is to the public only that they look for incouragement; and they expect to receive it only in proportion as the application of their labour has a tendency to promote the public
			 good.
            In this country there are but few Artists who are eminent in the higher branches of the Arts; and those being scattered over a vast extent of country, it was found impossible to form any thing like a National institution without calling in the aid of amateurs; and the progress already made by this association has sufficiently proved the propriety of such a measure
            I have no hesitation candidly to acknowledge that the Society expect to recieve much benefit from your acceptance of the office of President, although at a distance, and your time doubtless employed in important persuits; we nevertheless hope to
			 derive much solid advantage from such communications as your leisure may permit you to make on the subject of the Arts.
            The general concerns of the Society (as you will percieve by a copy of the constitution sent) are conducted by four Vice Presidents, and a Secretary, all of whom are artists and are selected from the four principal branches
			 of the arts,—Viz—Architecture, Painting, Sculpture, & Engraving; such an arrangement was considered necessary in order to prevent jealousy among the different professions, and to strengthen
			 in
			 every possible manner the bond of union.
            The business of the Society is generally transacted by Committees, and it has hitherto been conducted in such a manner as cannot fail to insure success: and we may venture to hope that our country will soon be
			 independent in works of taste and elegance, as she already is in all the Mechanical and useful arts.
            I have the honour to be 
            With great respect Yr Obt SertThos Sully. Secy
          
          
          
            By order of the Committee of Correspondence.
            
              
                
                
                    Rembt Peale.
              
              
                
                
                    Benjn Trott.
              
              
                
                
                    Geoe Murray
              
              
                
                
                    Robt Mills
              
              
                
                Thos Sully— 
		  
              
            
          
        